DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 08/27/2021, in response to claims 1-20 rejection from the non-final office action (05/27/2021), by amending claims 1, 4, and 14-15 is entered and will be addressed below.
The examiner notices the amendment changes style of presentation while maintaining substantially the same limitations. 

Claim Interpretations
	The “a container (14) for a material (15) to be vaporized by an electron beam gun on an ophthalmic lens” of claim 1, the material used in a container of the crucible and the substrate to be deposited is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The “the at least one upper hole (38) is a gripping means” of claim 10, a hole that is capable of being gripped by hand or by a tool of various size is considered read into the “gripping means”.

The “wherein the container (14) comprises a maximum cross-section lower than or equal to 25 mm” of claim 13 is considered any length of a cross-section is smaller or equal to 25 mm. Note the cross-section is referring to area from certain viewing angle, can be top view, side view, or viewing at any slant angle.

The claims includes “a container lateral surface (20)” in claim 1 and “the container lateral surface (22)” in claims 6 and 16, as the claim wording controls, the number in the parenthesis is for guiding only, claims 6 and 16 will be examined as “the container lateral surface” (which is “20” according to the Specification).  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 8-11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegrist (US 6384367, hereafter ‘367).
‘367 teaches all limitations of:

 FIG. 2-4 shows an exchangeable, precisely positioned liner with the respective vaporization material in the crucible. The liner 2 is centered in the crucible 1 at a set distance 5 by spacers 4 around the perimeter and possibly the base as well (col. 2, lines 14-18, the claimed “a crucible (12) comprising at least one cavity (16) having a cavity lateral surface (22) and a cavity bottom surface (30) ); and a container (14) for a material (15) to be vaporized by an electron beam gun on an ophthalmic lens, the container being configured to be disposed inside the cavity of the crucible and comprising”, see claim interpretation above, Note the liner 2 plus the spacers 4, together, is the claimed “a container”):
The illustration 1 below shows the claimed “a container lateral surface (20) with an upper part (24) and a lower part (26), the upper part being configured to be at least partially in surface contact with the cavity lateral surface when the container is disposed inside the cavity, and the lower part being configured to be distant from the cavity lateral surface to form a free space (25) surrounding the container between the lower part and the cavity lateral surface when the container is disposed inside the cavity, and  a container bottom surface (28) configured to be at least partially in contact with the cavity bottom surface when the container is disposed inside the cavity”.
	Claim 15 is rejected for substantially same reason as claim 1 rejection above.

    PNG
    media_image1.png
    586
    853
    media_image1.png
    Greyscale
[AltContent: textbox (upper
part)][AltContent: arrow][AltContent: textbox (lower
part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper part in contact with cavity )][AltContent: arrow][AltContent: textbox (lower part form an annular free space)][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (Spacers that set distance &
contact cavity bottom )][AltContent: textbox (Upper holes
between spacers)][AltContent: arrow][AltContent: arrow]








	Claim 2: both the spacers 4 and lower part of the liner is circumferential surface of the container (the claimed “wherein at least one among the upper (24) and the lower (26) part is a circumferential surface of the container (14)”).
	Claims 3 and 17: illustration above shows “wherein the free space (25) is annular”.
	Claims 5 and 20: spacers 4 is the claimed “wherein the container (14) further comprises a flange portion (32) projecting outwardly from the lower part (26), the upper part (24) being formed onto the flange portion (32)”.

	Claims 8-9: illustration above shows “wherein the container (14) further comprises at least one upper hole (38) formed at a container upper surface (40)” of claim 8 and “wherein said at least one upper hole (38) is a through hole extending from the container upper surface (40) to the free space to form a circulation channel in fluid communication with the free space (25)” of claim 9.
	Claim 10: the big gaps between each pair of spacers 4 is capable being gripped manually or by tools (the claimed “wherein the at least one upper hole (38) is a gripping means”).
	Claim 11: Figs. 3-4 clearly shows the claimed “wherein the container lateral surface (20) has a tapered shape and/or the cavity lateral surface (22) has a tapered shape”.
	Claim 14: Fig. 4 shows the crucible 1 having a flat planar bottom surface the claimed “wherein the cavity bottom surface (30) is comprised in a plane and forms a.
Claims 1-2, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinde et al. (US 20030097989, hereafter ‘989).
‘989 teaches all limitations of:
Claim 1: Vapor Deposition Crucible (title, the claimed “An assembly (10) comprising”):
 The crucible 1 has a rectangular shape when viewed from the upper side. Two opposing sides of the crucible 1 integrally have flange portions 6 supported by the water-cooled copper hearth 3 (Fig. 2B, [0029]), The central portion of the upper surface of the sintered pellet 2 is irradiated with an electron beam 11 to heat and melt the upper surface portion of the sintered pellet 2, thereby depositing the material on a vapor deposition target such as a lens for glasses ([0030], 3rd sentence), FIG. 5 shows the second embodiment of the present invention … and the lower opening is partially open. In this embodiment, a sintered pellet 22 is formed into a prismatic shape, and a crucible 20 has a stepped cavity 21 having a rectangular cross section and capable of receiving the prismatic sintered pellet 22 ([0050], the hearth 3 is the claimed “a crucible (12) comprising at least one cavity (16) having a cavity lateral surface (22) and a cavity bottom surface (30)”, and the crucible 1 is the claimed “and a container (14) for a material (15) to be vaporized by an electron beam gun on an ophthalmic lens, the container being intended to be disposed inside the cavity of the crucible and comprising”, see also Figs. 6-7 for circular crucible):
 The illustration 2 below shows the claimed “a container lateral surface (20) with an upper part (24) and a lower part (26), the upper part being configured to be at and the lower part being configured to be distant from the cavity lateral surface to form a free space (25) surrounding the container between the lower part and the cavity lateral surface when the container is disposed inside the cavity, and  a container bottom surface (28) configured to be at least partially in contact with the cavity bottom surface when the container is disposed inside the cavity”.
	Claim 15 is rejected for substantially same reason as claim 1 rejection above.

    PNG
    media_image3.png
    719
    819
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Lower part
forms an
annular free
space)][AltContent: arrow][AltContent: textbox (upper part
in contact 
with cavity)][AltContent: arrow][AltContent: textbox (container bottom 
contact bottom 
of cavity)]










	Claim 11: Fig. 5 shows both the crucible 1 and the hearth 3 having taper lateral surface (the claimed “wherein the container lateral surface (20) has a tapered shape and/or the cavity lateral surface (22) has a tapered shape”).
	Claim 12: as the material of the crucible 1, a material having a high thermal conductivity, such as copper, aluminum, graphite, or tungsten, is normally used ([0032], the claimed “wherein the container (14) is made of a material chosen in the group including molybdenum and tungsten”).
	Claim 14:  Fig. 5 shows the cavity of the hearth has a flat planner bottom (the claimed “wherein the cavity bottom surface (30) is comprised in a plane and forms the lowest surface of the cavity (16)”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘989.
The embodiment in Figs. 2-5 of ‘989 teaches a rectangular crucible 1 while the other embodiment teaches circular crucible, each figures show different aspect of the invention. 

In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
Claims 4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘367.
‘367 is silent on dimension of the apparatus and does not explicitly teach the limitations of:
	Claim 4: wherein a distance between the lower part (26) and the cavity lateral surface (22) is greater than or equal to 3 mm when the container (14) is disposed inside the cavity (16).
	Claims 18-19: wherein the distance between the lower part (26) and the cavity lateral surface (22) is greater than or equal to 3 mm when the container (14) is disposed inside the cavity (16).

	‘367 further teaches that the specific distance between the liner and crucible allows any overflow material to outgas unrestricted and hence without pressure (col. 2, lines 29-31). Therefore, the distance between the liner and crucible is an effect parameter that control the pressure inside the lateral gap, clearly, the larger the gap, the outgas would be unrestricted and without pressure.

‘367 discloses the claimed invention except for the specific distance between the liner and crucible.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have adopted a larger gap for unstricted outgassing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘989, as being applied to claim 1 rejection above, in view of ‘367.
The embodiment in Fig. 5 of ‘989 teaches some limitations of:
Claim 7: wherein the container bottom surface (28) comprises a recess (34) having a bottom hole (36).

 The embodiment in Fig. 5 of ‘989 does not teach the other limitations of:
Claim 7: allowing the recess (34) to be in fluid communication with the free space (25).

The embodiments in Figs. 5-7 of ‘989 teaches the bottom of the crucible 1 in contact with the cavity of the hearth 3 while the other embodiments teach the bottom of the crucible 1 is above the bottom of the cavity of the hearth 3 without a bottom spacer (or spacers). ‘989 also used sintered solid pellet. Note the material used in the apparatus is an intended use of the apparatus. ‘989 is clearly capable of using liquid evaporants for lens coating. It is also well-known liquid as evaporants. When liquid 
  
‘367 is analogous art in the field of Electron Beam Vaporizer For Vacuum Coating Systems (title), An assembly for a vaporizer for a vacuum coating system includes a crucible having a cavity (abstract). ’367 teaches that the specific distance between the liner and crucible allows any overflow material to outgas unrestricted and hence without pressure (col. 2, lines 29-31), FIG. 2-4 shows an exchangeable, precisely positioned liner with the respective vaporization material in the crucible. The liner 2 is centered in the crucible 1 at a set distance 5 by spacers 4 around the perimeter and possibly the base as well (col. 2, lines 14-18), for the purpose of pressure-free outgassing of any overflow material (col. 1, lines 42-43).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted spacers at the bottom of the crucible 1 (e.g. Fig. 2, 8, or 9), for the purpose of set spacing between the bottom of the crucible 1 and the cavity of the hearth 3. Optionally, to have added a gap to the flange 6, with significant gap opening, for the purpose of pressure-free outgassing of any overflow material, as taught by ‘367 (col. 1, lines 42-43).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘367, as being applied to claim 1 rejection above, in view of Knapp et al. (US 5753319, hereafter ‘319).

	Claim 12: wherein the container (14) is made of a material chosen in the group including molybdenum and tungsten.

‘319 is analogous art in the field of vaporizing the coating material by means of an electron beam under reduced pressure (col. 2, lines 18-20). ’319 teaches that a deposition plasma source 16 and one or more electron beam guns 18 which supply electrons of energy directed towards a containment structures 20, 20' that contain the coating materials 22 and 22'. Structures 20, 20' suitably may be copper crucibles, preferably with a molybdenum liner (Fig. 5, col. 7, lines 28-33).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted molybdenum, as taught by ‘319, as the material for the liner 2 of ‘367, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘367, as being applied to claim 1 rejection above, in view of Bois (US 4303694, hereafter ‘694).
‘367 is silent on the size of the crucible 1 and liner 2 and does not teach the limitations of:


‘694 is analogous art in the field of Method And Device Of Deposition Through Vacuum Evaporation Making Use _of A Modulated Electron Beam (title). ’694 teaches that crucibles of small diameter (about 10 mm) (col. 3, line 32).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted crucible of 10 mm, as taught by ‘694, as the crucible 1 of ‘367 (and the liner necessary smaller than that), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 102 rejection over Siegrist ‘367, Applicants argue that “spacers 4 around the perimeter and possibly the base as well” (col. 2, lines 17-18) means around the base, because the spacer can be bumps or ribs, and around the base further means it is not below the base, see the bottom of page 9 to the middle of page 11.
This argument is found not persuasive.
and the lower part of the liners. “Spacers of the base” is clearly to separate the liner base from the cavity of the crucible 1.
Even the wording “around the base as well” inclusive spacers below the base as spaces below the base is “around/surround” the base. 
In regarding to 35 USC 102 rejection over Shinde ‘989, Applicants argue that ‘989 has linear contact instead of “surface contact”, because the different taper slope between the outer wall of the crucible 1 and inner wall of the hearth 3, see the bottom of page 11 to page 12.
This argument is found not persuasive.
	First, the term “surface contact” merely means the surface in contact. The claim does not require that the contact has to be in two dimensional area. 
	Second, Applicants are arguing in mathematical concept instead of physical reality. The Surface intrinsically has certain degree roughness. Following Applicants’ line of argument, then the contact points would not be uniformly forming a mathematical line or mathematical surface, and Applicants’ apparatus would not meet the claim requirement as well (a two dimensional mathematical planar contact). 
	Applicants’ claim does not include that taper slope of the container lateral surface and cavity lateral surface being parallel.
	Applicants’ argument on page 13 seems to be direct to the taper slopes being parallel. The examiner does not agree with this argument, but that is moot point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090095213 is cited for annular gap 2 cm (for vapor flow) (Fig. 3A, [0034], last sentence).

US 20120312236 is cited for bottom spacer (Fig. 8).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716